



Exhibit 10.1


FORM OF


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
AMENDED AND RESTATED
2009 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:
Anthony DeChellis
 
 
No. of Restricted Stock Units:
 
 
 
Grant Date:
 



Pursuant to the Boston Private Financial Holdings, Inc. Amended and Restated
2009 Stock Option and Incentive Plan as amended through the date hereof (the
“Plan”), Boston Private Financial Holdings, Inc. (the “Company”) hereby grants
an award of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above. Each Restricted Stock Unit shall relate to one share of
Common Stock, par value $1.00 per share (the “Stock”) of the Company.


By accepting this Award, the Grantee hereby affirms his agreement to the terms
and conditions of his Employment Agreement with the Company that addresses
confidentiality of Company information and post-employment restrictions on
competition and solicitation of employees and customers or clients and should be
reviewed carefully by the Grantee. If this Award is not so accepted within 60
days of the Grant Date, the Grantee shall forfeit the Award in its entirety
(regardless of whether vested or unvested).


1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.


2.Vesting of Restricted Stock Units. The Grantee shall have no rights to this
Award unless he or she shall have accepted the Award electronically through the
Company’s Stock Plan Administration System. The restrictions and conditions in
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.
Number of
Restricted Stock Units Vested
Vesting Date
_____________ (100%)
_____________, 20__






--------------------------------------------------------------------------------







3.Termination of Employment. Except as otherwise provided in this Paragraph 3,
if the Grantee’s employment with the Company and its subsidiaries is voluntarily
or involuntarily terminated for any reason prior to the Vesting Date, all
Restricted Stock Units shall immediately and automatically be forfeited.
Notwithstanding the foregoing, if the Grantee’s employment with the Company and
its subsidiaries is terminated (a) due to the Grantee’s disability (as
determined in accordance with Section 3(b) of that certain Employment Agreement,
dated November 5, 2018, by and between the Company and Grantee (the “Employment
Agreement”)) or death, all Restricted Stock Units shall automatically become
fully vested, subject to the provisions of the Plan, as of the date of the
Grantee’s termination of employment, or (b) (i) due to Grantee’s Retirement or
(ii) by the Company without Cause (as defined below), the Grantee shall be
eligible to vest, with respect to a pro-rated portion of this Award, calculated
based on (A) the number of days from the Grant Date through the date of the
Grantee’s termination of employment, divided by (B) the number of days from the
Grant Date through the Vesting Date; provided, however, that if the Grantee is
terminated by the Company without Cause within the 24-month period following a
Change of Control or Sale Event, all Restricted Stock Units shall automatically
become fully vested, subject to the provisions of the Plan, as of the date of
the Grantee’s termination of employment. The Administrator’s determination of
the reason for termination of the Grantee’s employment shall be conclusive and
binding on the Grantee and his or her representatives or legatees.
“Cause” shall mean: (i) conduct by the Grantee constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by the
Grantee of (A) a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud or (B) any felony; (iii) any conduct by the Grantee that would reasonably
be expected to result in material injury or reputational harm to the Company or
any of its subsidiaries and affiliates if he were retained in his position; (iv)
continued non-performance or grossly deficient performance by the Grantee of his
duties under the Employment Agreement (other than by reason of illness or
injury) which has continued for more than 30 days following written notice of
such non-performance or grossly deficient performance from the Board, provided
overall financial performance of the Company shall not be deemed grossly
deficient performance by the Grantee; (v) a breach by the Grantee of any of the
provisions contained in Section 7 of the Employment Agreement; (vi) a material
violation by the Grantee of the Company’s written employment policies after
written notice with thirty (30) days to cure, if curable, or material breach of
the Employment Agreement after written notice with an opportunity to cure, if
curable; or (vii) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company in writing to cooperate, or the willful destruction or
failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation..
4.Change of Control. Notwithstanding the provisions of Paragraph 3 above, or the
provisions of any agreement between the Grantee and Company or any subsidiary
that is in effect as of the date hereof, in the event of a Change of Control or
Sale Event prior to the Vesting Date, (i) if, in connection with such Change of
Control or Sale Event, this Award is not assumed or continued by the successor
entity in such Change of Control or Sale Event or substituted with a new award
of such successor (in accordance with the Plan), the Restricted Stock Units
shall automatically become fully vested, subject to the provisions of the Plan,
as of the effective time of such Change of Control or Sale Event, and (ii) if
this Award is assumed or continued by the successor entity in such Change of
Control or Sale Event or substituted with a new award of such successor subject
to the provisions of the Plan, the Restricted Stock





--------------------------------------------------------------------------------





Units shall vest in accordance with Paragraphs 2 and 3 of this Agreement (as
applicable), subject, in each case, to the terms of the Plan.


5.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than thirty days after the Vesting Date), the
Company shall (i) issue to the Grantee the number of shares of Stock equal to
the aggregate number of Restricted Stock Units that have vested pursuant to
Paragraphs 2 or 3 of this Agreement on such date and the Grantee shall
thereafter have all the rights of a stockholder of the Company with respect to
such shares, and (ii) pay in cash to the Grantee an amount equal to the product
of (x) the amount of dividends payable per share of Stock since the Grant Date
and (y) the number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have, and the Company
shall have the authority to cause, the required minimum tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued or released by the transfer agent a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.


8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.


9.No Obligation to Continue Employment. Neither the Company nor any subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any subsidiary to terminate the
employment of the Grantee at any time.


10.Clawback. This Award and any Restricted Stock Units granted hereunder (and
any gains thereon) shall be subject to recovery or “clawback” by the Company if
and to the extent that the vesting of such Restricted Stock Units was determined
or calculated based on materially inaccurate financial statements or any other
material inaccurate performance metric criteria. If the Company or its
subsidiaries terminate the Grantee’s service relationship due to the Grantee’s
gross negligence or willful misconduct (whether or not such actions also
constitute Cause hereunder), which conduct, directly or indirectly results in
the Company preparing an accounting restatement, and/or if the Grantee breaches
any provision of the Employment Agreement, any Restricted Stock Units granted
hereunder, whether or not vested, (and any gains thereon) shall be subject to
forfeiture, recovery and “clawback.”


11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone





--------------------------------------------------------------------------------





number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.







--------------------------------------------------------------------------------





 
 
 
BOSTON PRIVATE FINANCIAL
HOLDINGS, INC.
 
 
By:
 
 
Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
 
 
 
 
Dated:
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
Grantee’s name and address:




